Citation Nr: 0502292	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-12 063A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of lumbar spine, limitation of motion, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
arthritis of the right elbow, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for service-connected 
arthritis of the left elbow, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a compensable rating for service-connected 
left ear hearing loss.

5.  Entitlement to a higher initial rating for service-
connected tinnitus secondary to service-connected left ear 
hearing loss, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to December 
1953, September 1954 to September 1957, and August 1969 to 
September 1984.  The veteran had active duty for training 
from April 1962 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  



FINDING OF FACT

On December 22, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

On December 22, 2004, the Board received from the veteran's 
authorized representative, a signed statement from the 
veteran that indicated that he desired to withdraw his claims 
of entitlement to higher evaluations for service-connected 
low back disorder, right elbow disorder, left elbow disorder, 
left ear hearing loss, and tinnitus.

The veteran has withdrawn the appeal on the aforementioned 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal as to the foregoing issues is dismissed.


REMAND

In a rating decision dated in March 2004, the RO granted, in 
part, service connection for diabetes mellitus type II as 
well as peripheral neuropathy of the left and right lower 
extremities associated with diabetes mellitus type II, and 
assigned each disability an initial evaluation of 10 percent.  
The veteran was advised of the grant in a notice of decision 
dated in April 2004.  In April 2004, the RO received from the 
veteran a timely notice of disagreement (NOD) with the March 
2004 rating decision as to the initial evaluation assigned 
for his diabetes, also specifically mentioning his lower 
extremity disabilities.  38 C.F.R. § 20.302(a) (2003).    The 
claims file shows that no Statement of the Case (SOC) has 
been furnished to the veteran on the issues of entitlement to 
higher initial ratings for service-connected diabetes 
mellitus type II and peripheral neuropathy of the veteran's 
left and right lower extremities.  38 C.F.R. § 19.26 (2003).  
The veteran is entitled to a SOC on these issues.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where a notice of disagreement is filed with a claim 
and no SOC has been issued, the Board should remand, not 
refer, that issue to the RO to issue a SOC).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The veteran should be provided with an 
appropriate SOC in response to his notice 
of disagreement, dated April 20, 2004.  
The veteran should be given notice of his 
appeal rights and the need to perfect his 
appeal.  If the appeal is subsequently 
perfected by timely submission of a 
substantive appeal, then the matter 
should be forwarded to the Board.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


